Name: Council Regulation (EC) NoÃ 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  economic policy
 Date Published: nan

 11.5.2007 EN Official Journal of the European Union L 122/7 COUNCIL REGULATION (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Recent scientific advice from the International Council for the Exploration of the Sea (ICES) has indicated that the sole stock in ICES Division VIIe has been subjected to levels of fishing mortality which have eroded the quantities of mature fish in the sea to the point at which the stocks may not be able to replenish themselves by reproduction and that the stocks are therefore threatened with collapse. (2) Measures need to be taken to establish a multi-annual plan for fisheries management of the sole stock in the Western Channel. (3) The objective of the plan is to ensure exploitation of the Western Channel sole stock that provides sustainable economic, environmental and social conditions. (4) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (2) requires, inter alia, that to achieve this objective, the Community shall apply the precautionary approach in taking measures to protect and conserve the stock, to provide for its sustainable exploitation and to minimise the impact of fishing on marine ecosystems. It shall aim at a progressive implementation of an ecosystem-based approach to fisheries management, and shall contribute to efficient fishing activities within an economically viable and competitive fisheries industry, providing a fair standard and taking the interests of consumers into account. (5) In order to achieve this objective the Western Channel sole stock must be brought within safe biological limits by reducing fishing mortality rates and must be managed in such a way that the full reproductive capacity of the stock is maintained and a high long-term yield is provided for. (6) The Scientific, Technical and Economic Committee for Fisheries has advised that a fishing mortality rate of 0,27 is consistent with taking a high long-term yield and achieving a low risk of depleting the productive potential of the stock. (7) Such control of the fishing mortality rates can be achieved by establishing an appropriate method for the establishment of the level of Total Allowable Catches (TACs), and a system whereby fishing efforts on these stocks are restricted to levels at which the TACs are unlikely to be exceeded. (8) Control measures in addition to those laid down in Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3), need to be included in order to ensure compliance with the measures laid down in this Regulation. (9) During the first stage in the years 2007, 2008 and 2009, the multi-annual plan shall be deemed to be a recovery plan and subsequently a management plan within the meaning of Articles 5 and 6 of Regulation (EC) No 2371/2002, HAS ADOPTED THIS REGULATION: CHAPTER I SUBJECT-MATTER AND OBJECTIVES Article 1 Subject-matter 1. This Regulation establishes a multi-annual plan for the sustainable exploitation of the stock of sole which inhabits the Western Channel (hereinafter referred to as Western Channel sole). 2. For the purpose of this Regulation Western Channel means the area of the sea delineated by the International Council for the Exploration of the Sea as Division VIIe. Article 2 Objective 1. The multi-annual plan shall ensure the sustainable exploitation of the Western Channel sole stock. 2. This objective shall be attained by achieving and maintaining fishing mortality at a rate of 0,27 on appropriate age-groups. CHAPTER II TOTAL ALLOWABLE CATCHES Article 3 Procedure for setting the Total Allowable Catches 1. For the years 2007, 2008 and 2009 the Council shall decide each year by qualified majority on the basis of a proposal from the Commission on Total Allowable Catches (TACs) for Western Channel sole at that level of catches which, according to a scientific evaluation carried out by the Scientific, Technical and Economic Committee for Fisheries (STECF), is the higher of: (a) that TAC whose application will result in a 20 % reduction in the fishing mortality rate in 2007 compared to the average fishing mortality rate in the years 2003, 2004 and 2005 as most recently estimated by STECF; (b) that TAC whose application will result in the fishing mortality rate specified in Article 2(2). 2. For the years 2010, 2011 and 2012 the Council shall decide each year by qualified majority on the basis of a proposal from the Commission on TACs for Western Channel sole at that level of catches which, according to a scientific evaluation carried out by STECF, is the higher of: (a) that TAC whose application will result in a 15 % reduction in the fishing mortality rate in 2010 compared to the average fishing mortality in the years 2007, 2008 and 2009 as most recently estimated by STECF; (b) that TAC whose application will result in the fishing mortality rate specified in Article 2(2). 3. For 2013 and subsequent years, the Council shall decide annually by qualified majority on the basis of a proposal from the Commission on TACs for Western Channel sole at that level of catches which, according to a scientific evaluation carried out by STECF, will result in the fishing mortality rate specified in Article 2(2). 4. Notwithstanding paragraph 3, if STECF advises that the fishing mortality rate specified in Article 2(2) has not been achieved by 31 December 2012, paragraph 2 shall apply, mutatis mutandis, for 2013, 2014 and 2015 and paragraph 3 shall apply mutatis mutandis from 2016. Article 4 Constraints on variation in TACs Starting with the first year of application of this Regulation, the following rules shall apply: (a) where application of Article 3 would result in a TAC which exceeds the TAC of the preceding year by more than 15 %, the Council shall adopt a TAC which shall not be more than 15 % greater than the TAC of that year; (b) where application of Article 3 would result in a TAC which is more than 15 % less than the TAC of the preceding year, the Council shall adopt a TAC which is not more than 15 % less than the TAC of that year. CHAPTER III FISHING EFFORT LIMITATION Article 5 Effort limitation 1. The TACs referred to in Chapter II shall be complemented by a system of fishing effort limitation based on the geographical area and groupings of fishing gear, and the associated conditions for the use of these fishing opportunities specified in Annex IIc to Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (4). 2. The Council shall decide by a qualified majority, on the basis of a proposal from the Commission, on the maximum number of days at sea available for vessels present in the Western Channel and deploying beam trawls of mesh size equal to or greater than 80 mm and for vessels in the Western Channel deploying static nets with mesh size equal to or less than 220 mm. 3. The maximum number of days at sea referred to in paragraph 2 shall be adjusted in the same proportion as the adjustment in fishing mortality provided for in Article 3. 4. Notwithstanding paragraph 3, the fishing effort level to be established in each of the years 2008 and 2009 shall be maintained at the level established for 2007. CHAPTER IV MONITORING, INSPECTION AND SURVEILLANCE Article 6 Margin of tolerance By way of derogation from Article 5(2) of Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States catches of fish (5), the permitted margin of tolerance, in estimation of quantities, in kilograms live weight of Western Channel sole retained on board of vessels shall be 8 % of the logbook figure. If no conversion factors are laid down in Community legislation, the conversion factor adopted by the Member State whose flag the vessel is flying shall apply. Article 7 Prior notification The master of a Community fishing vessel that has been present in the Western Channel or his representative who wishes to tranship any quantity of sole retained on board or to land any quantity of sole in a port or landing location of a third country shall provide the competent authorities of the flag Member State at least 24 hours prior to transhipping or to landing in a third country, with the following information: (a) the name of the port or landing location; (b) the estimated time of arrival at that port or landing location; (c) the quantities in kilograms live weight of all species of which more than 50 kg is retained on board. Article 8 Separate stowage of common sole 1. It shall be prohibited to retain on board a Community fishing vessel in any individual container any quantity of common sole mixed with any other species of marine organisms. 2. The masters of Community fishing vessels shall give inspectors of Member States such assistance as will enable the quantities declared in the logbook and the catches of common sole retained on board to be cross-checked. Article 9 Transport of common sole 1. The competent authorities of a Member State may require that any quantity of common sole exceeding 300 kg caught in the Western Channel and first landed in that Member State is weighed in the presence of controllers before being transported elsewhere from the port of first landing. 2. By way of derogation from Article 13 of Regulation (EEC) No 2847/93, quantities bigger than 300 kg of common sole which are transported to a place other than that of landing or import shall be accompanied by a copy of one of the declarations provided for in Article 8(1) of Regulation (EEC) No 2847/93 pertaining to the quantities of the sole transported. The exemption provided for in Article 13(4)(b) of Regulation (EEC) No 2847/93 shall not apply. Article 10 Specific monitoring programme By way of derogation from Article 34c(1) of Regulation (EEC) No 2847/93, the specific monitoring programme for the sole stocks concerned may last for more than two years. CHAPTER V FINAL PROVISIONS Article 11 Evaluation of management measures The Commission shall seek scientific advice from STECF on the rate of progress towards the targets of the management plan in the third year of application of this Regulation and each third successive year of application of this Regulation. The Commission shall, if appropriate, propose relevant measures, and the Council shall decide by qualified majority on alternative measures to achieve the objective specified in Article 2. In particular, the Council may amend the fishing mortality rate specified in Article 2(2) by qualified majority on the basis of a Commission proposal and after consulting the European Parliament. Article 12 Special circumstances In the event that STECF advises that the spawning stock size of Western Channel sole is suffering reduced reproductive capacity, the Council shall decide by qualified majority on the basis of a proposal from the Commission on a TAC that is lower than that provided for in Articles 3 and 4, and effort control measures other than those provided for in Article 5. Article 13 European Fisheries Fund In accordance with Article 3(1), the multi-annual plan shall be deemed to be a recovery plan within the meaning of Article 5 of Regulation (EC) No 2371/2002 in the years 2007, 2008 and 2009, and for the purposes of Article 21(a)(i) of Regulation (EC) No 1198/2006 (6). Subsequently, the multi-annual plan shall be deemed to be a management plan within the meaning of Article 6 of Regulation (EC) No 2371/2002, and for the purposes of Article 21(a)(iv) of Regulation (EC) No 1198/2006. Article 14 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2007. For the Council The President H. SEEHOFER (1) OJ C 33 E, 9.2.2006, p. 495. (2) OJ L 358, 31.12.2002, p. 59. (3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11). (4) OJ L 15, 20.1.2007, p. 1. Regulation as amended by Commission Regulation (EC) No 444/2007 (OJ L 106, 24.4.2007, p. 22). (5) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Regulation (EC) No 1804/2005 (OJ L 290, 4.11.2005, p. 10). (6) OJ L 223, 15.8.2006, p. 1.